Citation Nr: 0625961	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-13 068	)	DATE
	)



On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES


1.  Entitlement to an increased rating for the service-
connected anxiety disorder, currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date earlier than February 4, 
2003 for the assignment of a 50 percent rating for the 
service-connected anxiety disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Providence, Rhode Island Regional Office (RO).  
It is noted that by rating decision in June 2006, the RO 
granted entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


FINDING OF FACT

By letter dated in July 2006 and received at the Board on 
August 10, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his attorney, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his attorney, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  By letter dated 
in July 2006, the appellant's attorney indicated that the 
veteran withdraws his substantive appeal with regard to the 
claims.  As the appellant, through his attorney, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


